NO. 12-11-00194-CR

                         IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                         TYLER, TEXAS

DAWN RENEE DAWSON,                                       §        APPEAL FROM THE 7TH
APPELLANT

V.                                                       §        JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                 §        SMITH COUNTY, TEXAS

                                       MEMORANDUM OPINION
                                           PER CURIAM
       Appellant has filed a motion to dismiss this appeal. The motion is signed by Appellant
and her counsel. No decision has been delivered in this appeal. Accordingly, Appellant’s
motion to dismiss is granted, and the appeal is dismissed. See TEX. R. APP. P. 42.2(a).
       Opinion delivered July 20, 2011.
       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                            (DO NOT PUBLISH)